Citation Nr: 1108824	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  06-07 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to November 2, 2002.

2.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) from November 2, 2002.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1969 to May 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In that decision, the RO awarded service connection for PTSD at a 30 percent disability rating, effective September 11, 2003, the date of his claim.  The Veteran was subsequently assigned a 30 percent rating effective from November 2, 2002.  The RO increased the Veteran's rating, assigning a 50 percent disability rating, in a January 2006 rating decision, effective November 2, 2002.  The RO again increased the Veteran's rating to 70 percent disabling in a July 2009 rating decision, effective November 2, 2002.  During the course of the appeal the RO also determined that the Veteran was entitled to an earlier effective date for service connection and as such assigned a 10 percent disability rating effective July 30, 1982.  See January 2006 rating decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After review of the record, the Board finds that a remand for further development is warranted with respect to the issue of entitlement an increased initial evaluation in excess of 10 percent for post-traumatic stress disorder (PTSD) prior to November 2, 2002 and in excess of 70 percent since November 2, 2002.  

As noted in the INTRODUCTION, during the course of the appeal the Veteran was granted an earlier effective date, July 30, 1982, for his claim for PTSD.  The Board notes that the applicable rating criteria for PTSD were amended, effective November 7, 1996. 61 Fed. Reg. 52,695-52,702 (October 8, 1996).  Pursuant to VAOPGCPREC 7-2003 (Nov. 19, 2003), where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the appellant normally applies, absent Congressional intent to the contrary.  Therefore, the Veteran's claim must be evaluated under both the former criteria in the VA Schedule for Rating Disabilities and the current regulations in order to ascertain which version is most favorable to his claim, if indeed one is more favorable than the other.  

Under the former criteria, if there is no industrial impairment, a zero percent rating is warranted; "mild" social and industrial impairment warranted a 10 percent rating.  A 30 percent rating requires that the Veteran's ability to establish or maintain effective or favorable relationships with people had to be definitely impaired.  The psychoneurotic symptoms must result in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment.  A 50 percent rating is warranted when the ability to maintain effective or favorable relationships with people is considerably impaired, and by reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels are so reduced as to result in considerable industrial impairment.  A 70 percent rating is warranted when the ability to establish and maintain effective or favorable relationships with people is severely impaired, and the psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  A 100 percent rating is warranted when the attitudes of all contacts, except the most intimate, are so adversely affected as to result in virtual isolation in the community; or when there are totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality and disturbed though or behavioral process associated with almost daily activities such a fantasy, confusion, panic, and explosions of aggressive energy result in a profound retreat from mature behavior; or the Veteran is demonstrably unable to obtain or retain employment.  The Court has held that the old criteria, 38 C.F.R. § 4.132, DC 9411, provide three independent bases for granting a 100 percent rating and therefore, such a rating may be granted if the Veteran is demonstrably unable to obtain or retain employment.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994) (cited in Richard v. Brown, 9 Vet. App. 266, 268 (1996)).

On November 7, 1996, the rating criteria for psychiatric disorders were revised and are now found at 38 C.F.R. § 4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9411 are rated according to the General Rating Formula for Mental Disorders.

Under this schedule, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

The rating criteria provides a 30 percent rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. §§ 4.125-4.130.

Unfortunately there is no indication that the Veteran's claim was adjudicated under the old criteria for PTSD.  As such the Board finds that the claim for entitlement to an increased rating for PTSD must be readjudicated under both the old and revised criteria.  Additionally the Veteran should be given notice of the change in regulation.

Finally, the Board notes that the Veteran's attorney indicated in correspondence dated in November 2010 that the Veteran was recently found totally disabled by the Social Security Administration (SSA) effective from July 2010.  VA's duty to assist includes obtaining medical documentation from SSA, pursuant to 38 C.F.R. § 3.159(c)(2).  See Baker v. West, 11 Vet. App. 163, 139 (1998) (SSA records must be obtained when the veteran reports receiving SSA disability benefits, as such records may contain relevant evidence).  The SSA should be contacted, and any records associated with the grant of disability benefits should be requested

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request all records of medical treatment associated with the grant of disability benefits to the Veteran.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

2.  After undertaking any additional development indicated upon receipt of the above SSA records to include scheduling the Veteran for a new VA examination if deemed necessary, the AMC should readjudicate the merits of the claim for initial higher evaluations for PTSD based on all the evidence of record and all governing legal authority, including the VCAA and implementing regulations and the old and revised rating criteria for PTSD.  The AMC's consideration should include the applicable diagnostic criteria for rating PTSD in effect from the effective date of service connection (July 30, 1982) as well as all revisions.  In this regard, it is noted that application of the new regulations is not appropriate prior to the effective date of the regulation change.  After completion of the above, and any other development deemed necessary, review the expanded record and determine whether the record contains evidence sufficient to warrant entitlement to the benefits sought.  Unless the benefits sought on appeal are granted, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case (SSOC) and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


